DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 9/23/2022 has been entered.  Claims 1, 7 and 9-10 have been amended. Claims 1-10 remain pending in the application.  
Applicant’s amendments to the claims have overcome some of the objections, but not others as indicated below.  Applicant’s amendments to the claims have overcome some of the 35 USC 112(b) rejections, but not others, as indicated below.  
Applicant's arguments filed on 9/23/2022 have been fully considered but they are not persuasive. Applicant argues that under Article 27 (1) which governs this application because of its entry under the PCT provides that "no national law shall require compliance with requirements relating to the form or contents of the international application different from or additional to those which are provided for in this Treaty and the Regulations" and concludes the drawings in this application were accepted in the PCT application and as such no additional requirements can be made by the national law of the designated state. 
However, Article 27 (2) provides “The provisions of paragraph (1) neither affect the application of the provisions of Article 7(2)  nor preclude any national law from requiring, once the processing of the international application has started in the designated Office, the furnishing” and Article7 (2) reads “where, without being necessary for the understanding of the invention, the nature of the invention admits of illustration by drawings:
(i) the applicant may include such drawings in the international application when filed,
(ii) any designated Office may require that the applicant file such drawings with it within the prescribed time limit”
Therefore, under Article7 (2) (ii) the designated Office may require that the applicant file such drawings.
Applicant's arguments filed 9/23/2022 to the 35 USC 101 rejection has been fully considered but they are not persuasive. On page 6, Applicant argues the amended claims recite a practical application of monitoring a signal, but the monitoring of a signal is the data collection of abstract information from a generic sensor, and its subsequent data manipulation.  

Drawings
The drawings are objected to because the claimed method is not shown in the figures; the method steps are not descriptively printed out in FIG 1 and FIG 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), which is a statutory category. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
- filtering, by means of a filter, the digital signal so as to obtain an image monitoring signal of at least one vibratory component of at least one fault; 
- determining the square envelope of said monitoring signal, defined by the squared absolute value of the Hilbert transform of the monitoring signal so as to extract an image of the modulating signals associated with the rotation of the wheels from the monitoring signal; 
- determining the synchronous average of said square envelope with respect to the period of rotation of a wheel of interest chosen among the wheels of the gear, said average making it possible to attenuate spurious components in the envelope coming from other mechanical sources; 
- determining a monitoring indicator as a function of said synchronous average, said monitoring indicator being defined by the square root of the synchronous average normalized by the median value of the synchronous average.  

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “ the gear system (1) comprising at least two wheels, each wheel having a rotational” is the field of technology from which the data is gathered, and “measuring and acquiring a vibratotory or acoustic digital signal x(t) representative of the vibrations of the gear system by means of a sensor (21)” is mere data gathering with a generic sensor.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-10 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-10 are merely extensions of abstract ideas with no additional elements or include only generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claims 9 and 10 recite “a processor” at a high level of generality and recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, Line 12-13; because of the word “possible,” it is not clear whether or not the average attenuates spurious components in the envelope coming from other mechanical sources. 
Claim 9, Line 4; the term “preferably” is indefinite.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


	Claim Objections
The claims are objected to because of the following informalities:
Claim 1, Line 9, the limitation “Hilbert transform of the monitoring signal so as to extract an image” should read “Hilbert transform of the monitoring signal to extract an image.”
Claim 2, Line 2, the word “thus” should be deleted.
Claim 10, line 2-3, “where this method” should read “where the method.” 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Appropriate correction is required.

Prior Art Note 
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 and 35 U.S.C. §112, drawings and claim objections set forth in this office action.
Though the prior art “Fault Diagnosis for Rotating Machinery: A Method based on Image Processing” discloses a method for monitoring a gear system (1) comprising at least two wheels, each wheel having a characteristic frequency (fi, f2), a vibratory or acoustic signal representative of the vibrations of the gear system having been acquired by a sensor (21), a vibratory or acoustic digital signal x(t) having been obtained (“Condition monitoring and fault diagnosis of rotating Machinery” [Abstract], “the vibration signal analysis method has been widely applied to fault diagnostics of rotatingmachinery” [Introduction]) the method comprising, for each characteristic frequency of the system (1), the steps of: 
- filtering (El), by means of a filter, the digital signal so as to obtain an image monitoring signal of at least one vibratory component of at least one fault (“the vibration signal is transformed into a bi-spectrum contour map utilizing bi-spectrum technology, which provides a basis for the following image-based feature extraction” [Abstract]; “approach based on image processing is presented to realize automatic feature extraction for rotating machinery with a high accuracy and strong robustness and finally realize fault classification” [Introduction], “convert the vibration signal into an image” [Introduction]); and
“Application of the Wavelet Multi-resolution Analysis and Hilbert transform for the prediction of gear tooth defects” teaches:
-determining (E3) the square envelope of said monitoring signal, the Hilbert transform of the monitoring signal so as to extract an image of the modulating signals associated with the rotation of the wheels from the monitoring signal (“The envelope is the magnitude of this complex time series and represents an estimate of the modulation” [pg 1606, 4 Hilbert transform], “a method of gear defect detection based on the combination of Wavelet Multi-resolution Analysis and the Hilbert Transform.  The pairing of these techniques allows simultaneous filtering and denoising,” [Abstract]; 
- determining (E4) the synchronous average of said square envelope with respect to the period of rotation of a wheel of interest chosen among the wheels of the gear, said average making it possible to attenuate spurious components in the envelope coming from other mechanical sources (“The envelope is the magnitude of this complex time series and represents an estimate of the modulation” [pg 1606, 4 Hilbert transform], “The pairing of these techniques allows simultaneous filtering and denoising,” [Abstract]);
	
 the prior art fails to teach or suggest the further inclusion of
determining (E3) the square envelope of said monitoring signal, defined by the squared absolute value of  the Hilbert transform;
determining (E5) a monitoring indicator as a function of said synchronous average, said monitoring indicator being defined by the square root of the synchronous average normalized by the median value of the synchronous average.  
	Thus, these limitations, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2857   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857